 318DECISIONSOF NATIONALLABOR RELATIONS BOARD(2)All plant guards employed at the Employer's Bloomfield, NewJersey,Works, excluding all other employees and all supervisors asdefined inthe Act.[Text of Direction of Elections omitted from publication in this,volume.]WESTERN ELECTRIC COMPANY, INCORPORATEDandCOMMUNICATIONSWORKERS OF AMERICA, CIO, PETITIONER.Case No. 35-RC-528.September 21, 1951Decision and DirectionOn June 19, 1951, pursuant to the terms and conditions of a Stipu-lation for Certification Upon Consent Election, the Regional Directorconducted an election by secret ballot among certain employees oftheEmployer at its manufacturing division in Marion County,Indiana.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Boardand in conformity with the Stipulation. The tally shows that of 4,378eligible voters, 1,905 votes were cast for the Communications Workersof America, CIO, hereinafter referred to as the CWA, 1,725 voteswere cast for the International Brotherhood of Electrical Workers,AFL, hereinafter referred to as the IBEW, and 144 votes were castagainst the participating labor organizations, and that there were 58challenged ballots.'Thereafter, on June 25, 1951, the IBEW filed timely objections tothe conduct of the election and to conduct affecting the results of theelection.In accordance with the Board's Rules and Regulations, theRegional Director investigated the objections.On July 20, 1951, theRegional Director issued and duly served upon the parties his reporton challenged ballots and objections to election, in which he made cer-tain recommendations concerning the objections and recommendedthat the Board find ineligible 17 of the challenged voters, find eligible31 of the challenged voters, declare 3 challenged ballots void, anddefer ruling on the disposition of 7 challenged ballots until the issu-ance of a supplemental tally of ballots.The IBEW filed exceptionsto certain parts of the Regional Director's report.'Of the58 challenged ballots, 54 were challengedby theBoard's agents, 3 ballotscounted bythe Board's agent in chargeof the election as void werechallengedby the CWA,and 1 ballot was challengedjointly by the CWA and the IBEW.96 NLRB No. 55.1' WESTERN ELECTRIC COMPANY, INC.319Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated-its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in the case, the Board makes the following :Findings of Fact1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.3.In accordance with the stipulation of the parties, we find thatall production and maintenance employees of the Employer at itsManufacturing Division in Marion County, Indiana, excluding alloffice and clerical employees and all professional employees, guards,sergeants, firemen (watch and fire service), utility man (fire pro-tection), and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4.No exceptions were made to the Regional Director's recommenda-tions regarding the challenged ballots, and we hereby adopt the find-ings and recommendations of the Regional Director as to the disposi-tion of the challenges.Accordingly, we overrule the -challenges tothe ballots of the following persons and find that they were eligibleto vote:Dorothy H. DavisC. A. Wilner (Willner)E. L. DorrisKathryn WilsonMildred RagsdaleNellie L.WilsonBeulah P. SpechtLena Irene ShippBernard StolzmanA. M. SbaboJoseph M. LeeL.llie AndersonR.W. JohnsonSarah (S. D.) BartonHarry BrownM. A. BlankenshipMargaret P. BurrowsElizabeth M. BrinkerOna C. RollDelma (Delya) L. ClemmonsShirley H. WadeJulia CloudJ. E. Field (Fields)Mary S. GloverRaymond E. KennedyJosephine Beam KellerIrma LockhartP. F. McDanielJ.McClurkinW. S. VoresM. M. Reid 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe sustain the challenges to'the ballots of the following personsand find that they are not eligible to vote :ThomasA. ClarkG. L. (G. J.) ReedJohn CrawfordAnne K. VonFoersterCale Griffith(Jr.)Annie W. MoadJames GillRichard E. DunlapM. M. LevinskyJ.F.McCulloughM. W. JohnsonFlora ConditJno. B.Lewis(Jr.) 'Betty HarrisonGeorge PhillipsNorma HaywoodWm. H. WoodfordAs to the three challenged void ballots, we overrule the challengesand find that the ballots are void and as such are not to be counted.As recommended by the Regional Director we defer ruling uponthe ballots of the following persons who were challenged in connec-tion with objection 4 discussed hereafter in paragraph 5:Evelyn CecrleNellie M.PenningtonLounoma L. Coats(Nettie)Alma W. GlazeNeva'SchooleyYolanda MingusD. W. Wilson5.;As no party excepted to the findings of the Regional Director asto objections to the election numbered 1, 2, 5, and 6 in the RegionalDirector's report, we adopt his findings and overrule the objections.However, exceptions were filed by the IBEW to the findings of theRegional Director as to the following objections :Objection No.3.-It is alleged by the IBEW that a false and mis-leading handbill was circulated by theCWA theday prior to the elec-tion.The Regional Director reports that said handbill contained nocoercive threats or promises of benefit calculated to restrain employeesin the exercise of their voting privileges.We believe that this hand-bill falls into the category of customary preelection campaign propa-ganda.Therefore,we overrule the objection.Objection No.4.-The IBEW alleges that the use of 9 ballots whichdid not belong in this election influenced the voting. Inadvertently,9 ballots prepared for a previous election were intermingled with theballots in this election.These erroneous ballots permitted a vote foror against Local 135,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL. The correctballots for the election in the'instant proceeding permitted a vote forthe IBEW,for the CWA, or for neither.Concerning this objection the Regional Director reported the fol-lowing facts:Eight erroneous ballots were found in the ballot boxand were tallied as void ballots.One erroneous ballot was given avoter at poll 3 about 4: 30 o'clock, an hour before the close of the WESTERN ELECTRICCOMPANY, INC.321polls, and that voter returned it and received a correct ballot.About5 o'clock an employee of department 454, which department had votedat about 4: 30, returned to poll 3 and explained to the Board agentthat she had voted an erroneous type ballot.The Board agent per-mitted this employee to vote a challenged ballot and advised her thatif any other employees in her department had voted erroneous ballotsshe should tell them to return to the poll. Six other employees thenchallenged ballots shortly before the closing of the polls at 5: 30.TheRegional Director concluded that the IBEW's objection was withoutmerit unless the results of the election would be affected by eight votes.We agree with his conclusion.The IBEW urges, however, that theemployees who cast erroneous ballots discussed the incident before re-turning to work and in this manner led others to believe that the AFLunion involved in this election was the Teamsters and not the IBEW,and thereby may have induced employees to vote for the opponent ofithe IBEW or to refrain from voting at all.We find no merit in thisargument.The notices of election in this proceeding gave due noticeof the proper participants in the election.Moreover, any doubt whichmay have arisen if knowledge of`the existence of the erroneous ballotswas spread throughout the plant, would have been removed from themind of each voter by a look at his ballot before he cast it.We shalldefer final ruling upon objection 4, however, until the supplementaltally of ballots has been prepared 2Objection No.7.-The IBEW alleges that the CWA by using thesame color scheme on its campaign buttons as that of the buttons wornby the Board agents and election observers endeavored to confuse andmislead the voters as to the position and standing of CWA with theNational Labor Relations Board.Although the color scheme of theNLRB official buttons was the same as that used by the CWA, the let-tering was of different size calling attention to the different wordingon the buttons, and the size of the buttons was dissimilar.We do notbelieve the use of these buttons by the CWA in any way restrainedthe free choice of any voter.We therefore adopt the Regional Direc-tor's findings and overrule this objection.DirectionAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, the Regional Direc-tor for the Ninth Region shall, pursuant to the Rules and Regulationsof the Board, impound the ballots of Evelyn Cecrle, Lounoma L. Coats,Alma W. Glaze, Yolanda Mingus, Nellie M. Pennington (Nettie),12 SeeBoeing Airplane Company,88 NLRB 227. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeva Schooley, and D. W. Wilson, and within ten (10) days from thedate of this Direction, open and count the ballots of Dorothy H. Davis,E. L. Dorris, Mildred Ragsdale, Beulah P. Specht, Bernard Stolzman,Joseph M. Lee, R. W. Johnson, Harry Brown, Margaret P. Burrows,Ona C. Roll, Shirley H. Wade, J. E. Field (Fields), Raymond E.Kennedy, Irma Lockhart, J. McClurkin, M. M. Reid, C. A. Wilner(Willner),Kathryn Wilson, Nellie L. Wilson, Lena Irene Shipp,A. M. Sbabo, Lillie Anderson, Sarah (S. D.) Barton, M. A. Blanken-ship, Elizabeth M. Brinker, Delma (Delya) L. Clemmons, Julia Cloud,Mary S. Glover, Josephine Beam Keller, P. F. McDaniel, and W. S.gores, and thereafter prepare and cause to be served upon the partiesa Supplemental Tally of Ballots, including the count of said chal-lenged ballots.MATHEWSLUMBER COMPANY, INC.andUNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL.Case No. 2O-CA-354.September 04,1951Decision and OrderOn April 13, 1951, Trial Examiner Robert L. Piper issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certainaffirmativeaction, as set forth in the copy of the Inter-mediateReport attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended the dismissal ofthose allegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board:' has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings arehereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following addition and modification :1.We reject the Respondent's contention that McDade was a sup-ervisory employee within the meaning of Section 2 (11) of the Actand that for this reason the Respondent's failure to rehire McDadeduring the 1950seasonwas not a violation of the Act.McDade wasIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Houston,Reynolds, and Murdock].96 NLRB No. 52.